The questions here presented seem to me to be practically wholly questions of fact, having to do with the nature and extent of the duties resting upon respondent and the negligence of its surveyor, for which it might be rendered liable in damages to appellant. Contention is made in behalf of appellant that respondent's surveyor was negligent in failing to discover and report that the tubes were "lap-welded," instead of "seamless." We have seen that appellant himself considered them as "seamless steel boiler tubes," and gave respondent's surveyor to understand that they were of that class. The evidence *Page 266 
supports the conclusion, as the trial court evidently concluded, that "seamless boiler tubes" are not readily distinguishable from "lap-welded boiler tubes," and that such distinction can be determined only by critical tests made by a certain technical scientific method. I think it plain from the evidence, that the surveyor was not employed to make such a determination and had the right to assume that the tubes were "seamless boiler tubes," as was assumed and stated by appellant himself. It is true that the surveyor, in his certificates, recites in the introductory portion thereof that the request was to examine "seamless boiler tubes," but I think this is nothing more than a reference to the tubes by that designation, and not a certification that they were in fact seamless boiler tubes. If that erroneous assumption on the part of appellant, and in turn by respondent's surveyor, could have been readily seen to be erroneous by a casual observation of the tubes we would have a different question than is here presented. I am of the opinion that there was no negligence shown on the part of respondent's surveyor in failing to note and inform appellant that the tubes were not in fact seamless boiler tubes. Indeed, that fact was not discovered until a critical examination of them was made by the Bordentown Steel 
Tube Corporation, after their arrival at Bordentown, New Jersey, and, even then, a large number of them were found to be seamless boiler tubes.
Contention is further made in behalf of appellant that, since many of the tubes were found to be unduly eccentric after their arrival at Bordentown, respondent became responsible to appellant for such damage as appellant may have suffered by reason of that fact. Respondent's surveyor measured the thickness of the walls of three samples cut from the ends of the tubes, *Page 267 
presumably one from each lot, which samples he used in making the test as to their tensile strength. He did not measure the walls of any of the other, approximately six thousand, tubes looking to a determination of their eccentricity; and the evidence, I think, warrants the conclusion, as the trial court found, in substance, that such was not the purpose of his employment. If, however, this was one of the qualities of the tubes which the surveyor was to determine and certify to, by the terms of the employment, it seems to me that it became a question of judgment on his part as to the care to be exercised by his looking to the determination of that quality of the tubes, and that the surveyor's negligence in that behalf was only slight. The quoted rule, in the application for service made by appellant to respondent's surveyor in April, I think, had the effect of absolving respondent of liability for such slight negligence, if negligence it be; it clearly appearing that the employment by appellant of respondent's surveyor for the second service, to be rendered with reference to the three lots of tubes here in question, was an employment of exactly the same nature as the first employment, though this employment was orally made.
Contention is made in behalf of appellant that the quoted rule, in the first written request of employment, appears therein in fine print and in such obscure manner as to not be binding upon appellant as an agreement limiting its liability. It is true, the rule itself is quoted in that written request in print somewhat finer than that of the other quoted portions thereof; but, immediately preceding this finely printed rule, there is in printing of the same sized letters as the rest of that written request these words: "This request is made upon the terms of the rules and regulations of Lloyd's Register of Shipping which provide that." So appellant's *Page 268 
attention was as plainly called to that rule of limited liability as were the other divisions of that written request of employment.
Some further contention is made in behalf of appellant rested upon the fact that this rule of limited liability, under which respondent seeks protection, does not appear in the body of the three certificates above signature of respondent's surveyor. The quotation of the rule does appear immediately following his signature in those certificates, preceded by these introductory words in medium sized plain print: "This certificate issued upon the terms of the rules and regulations of the society which provide that." This was plainly a calling attention to the rule, which became, in effect, a part of the contract of the second employment as it was of the first contract of employment. These certificates do not constitute the employment contract, but the performance of the contract, so this is not a question of marginal notations, or notations below signatures to a contract. In this form, appellant accepted the three certificates which are here claimed to have been negligently given by respondent's surveyor.
Counsel for appellant invoke the general rule of law against one contracting against his own negligence, and, in a brief argument, cite decisions of the courts touching the application of that general rule, which decisions, however, have to do with the contracting by common carriers and bailees for hire, against their negligence with reference to their required care of goods they may have in their possession for carriage or care. Those decisions, I think, are not controlling here; in any event, not controlling to the extent that respondent would be prevented, by law, from contracting against the comparatively slight negligence of its surveyor in the giving to appellant of these three certificates. *Page 269 
Indeed, counsel for appellant seems to rest his claim of recovery upon the theory that respondent's surveyor was guilty of gross negligence.
Upon the whole record, I am of the opinion that this court is not warranted in holding in this case that the evidence and applicable law do not support the conclusion reached by the trial court. Its judgment absolving respondent from liability should, therefore, be affirmed.
MACKINTOSH, ASKREN, and MITCHELL, JJ., concur with PARKER, J.